Citation Nr: 1760108	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-50 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to March 12, 2006, for the grant of service connection for tinnitus.  

2.  Whether it was clear and mistakable error (CUE) for the May 1969 rating decision to not adjudicate a claim of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2011 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2013, the Veteran testified before the undersigned at a Board hearing in Waco, Texas, as to the earlier effective date claim.  In November 2017, the Veteran, in Waco, Texas, testified before the undersigned at a videoconference hearing as to the CUE claim.  Transcripts of both hearings have been associated with the virtual file and reviewed. 

This case was previously before the Board in May 2013, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A September 2008 rating decision granted service connection for tinnitus with an effective date of May 13, 2008.  A June 2011 rating decision assigned an effective date of May 13, 2007, and a December 2016 rating decision assigned an effective date of March 12, 2006, for the grant of service connection for tinnitus.  Although an earlier effective date was granted, it did not constitute a full grant of the benefits sought, and thus remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The issue of whether there was CUE in a May 1969 rating decision for assignment of a noncompensable rating for hearing loss was raised by the Veteran in a March 2013 statement.  In May 2013, the Board referred the matter for adjudication by the Agency of Original Jurisdiction (AOJ); however, no such action has yet been taken.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran first filed a claim of entitlement to service connection for tinnitus on March 12, 2007.  

2.  The May 1969 rating decision did not adjudicate a claim of entitlement to service connection for tinnitus, as a claim for tinnitus had not been reasonably raised at that time.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 12, 2006, for the grant of service connection for tinnitus have not been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2017).

2.  The May 1969 rating decision is not a final decision regarding the claim for tinnitus; thus, it is not subject to challenge based on CUE and must be dismissed.  38 U.S.C. §§ 5109A, 5110, 7105 (2012); 38 C.F.R. § 3.105(a) (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In earlier effective date claims such as the one present on appeal, the duties to notify and assist do not apply because the facts of the claim are undisputed and the claim is denied on the basis of the controlling law and regulations alone, which render the Veteran ineligible for the claimed benefits.  

II.  Earlier Effective Date

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

Effective March 24, 2015, claims are required to be filed on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This case involves dates prior to March 24, 2015, so the regulations in place prior to that date are applicable and are referred to in this section.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

With respect to tinnitus, the Veteran filed a claim on March 12, 2007.  A December 2016 rating decision assigned an effective date of March 12, 2006, under 38 C.F.R. § 3.114(a)(3) (2017), which allows for an effective date up to one year prior to receipt of a claim when compensation is awarded or increased pursuant to a liberalizing law or issue approved by the Secretary or at the Secretary's direction, and the claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue.  

The Veteran contends that his January 1969 claim for right ear hearing loss should have been construed to include a claim for tinnitus.  However, the United States Court of Appeals for Veterans Claims (Court) has unambiguously stated that "tinnitus and hearing loss are recognized by the Secretary as separate and distinct disabilities."  Monzingo v. Shinseki, 26 Vet. App. 97, 104-05 (2012); see also Knox v. McDonald, No. 14-4164, 2015 U.S. App. Vet. Claims LEXIS 1238, *14-16 (Sept. 11, 2015) (rejecting appellant's argument that a claim for hearing loss should reasonably be construed to include a claim for tinnitus under Clemons v. Shinseki, 23 Vet. App. 1 (2009)); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (stating that single judge decisions may be relied upon for any persuasiveness or reasoning they contain).   Here, the Board finds the reasoning in Knox is persuasive.  Indeed, similar to the Veteran in Knox, the Veteran states that his claim for hearing loss should be reasonable construed to include a claim for tinnitus.  Here, he requested VA compensation benefits for right ear hearing loss.  He did not seek benefits for symptoms that he thought were caused by hearing loss that turned out to be caused by tinnitus.  Additionally, the Board reviewed the records closed, but it did not find and the Veteran has not identified any evidence of a written document expressing any intent to seek VA benefits for tinnitus or ringing in/of the ears.  Accordingly, the Board finds that the Veteran's January 1969 application for benefits did not demonstrate an intent to claim entitlement to service connection for tinnitus.  See Clemons, 23 Vet. App. at 7; see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that there must be some intent expressed to apply for benefits).  

The Veteran also argues that VA should have inferred a claim for tinnitus because ringing in the ears was noted in his service treatment records and at the VA examination in 1969 provided in connection with his claim for right ear hearing loss.  However, the mere existence in the medical records of a diagnosis for a disorder is not sufficient to raise a new claim of service connection for that disorder.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006) (finding that a claim for benefits for trenchfoot did not contain an informal claim for cold weather residuals of the hands, despite a VA medical examination provided in connection with the claim for benefits for trenchfoot that demonstrated such residuals); see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek ... service connection[.]").  Although the service treatment records and the VA examination soon after service show tinnitus, this alone, without the intent of Veteran, is insufficient to find that a claim for tinnitus had been filed with VA.  

The Veteran testified that he filed his initial claim for benefits with the assistance of a VA counselor, and that he told the counselor he was experiencing hearing loss, ringing in the ears, and dizziness.  As such, the Veteran argues that VA had a duty to include claims for tinnitus and/or labyrinthitis in the application submitted, or at least advise the Veteran that tinnitus and labyrinthitis are disabilities recognized by VA.  However, faulty (or lack of?) advice on the part of VA employees cannot serve as the basis for an earlier effective date.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (stating that the Court is precluded from awarding benefits on basis that appellant received erroneous advice from either the Secretary or from a veterans service representative).  Additionally, the payment of government benefits must be authorized by statute; if appellant was given erroneous advice by a government employee, that misinformation is not a basis to prevent the government from denying benefits.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

The Board has given a full and sympathetic reading to the January 1969 application for benefits and has not held the Veteran to strict pleading requirements.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the Board nevertheless finds that the January 1969 application for service connection for right ear hearing loss did not constitute a claim for tinnitus.  See Knox, 2015 U.S. App. Vet. Claims LEXIS 1238, *6.  Additionally, the Board notes that the Veteran retained counsel who filed a notice of disagreement (NOD) in July 1969 (in the Veteran's handwriting) to the May 1969 rating decision as to several issues, but did not raise the failure to consider a claim of tinnitus.  In this regard, an October 1969 letter from the Veteran's attorney to 
VA indicated that he had been retained to prosecute the Veteran's claim for disability compensation.  Although a veteran's claim must always be liberally construed by VA, representation by an attorney may be a factor in determining the degree to which the pleading is liberally construed, and the Board may assume that an attorney may choose to not raise an issue for strategic reasons.  See Massie v. Shinseki, 25 Vet. App. 123, 129 (2011); Cogburn v. Shinseki, 24 Vet. App. 205, 213 (2010).  

The Veteran also cites Comer for the proposition that a claim for tinnitus should have been inferred from the record.  However, the issue in Comer was whether the appellant had properly raised a claim for an earlier effective date for total disability based on individual employability (TDIU).  The Federal Circuit held that because the appellant had argued that he was entitled to an earlier effective date at a higher rating, a sympathetic reading of the record showed that he had asserted that he was entitled to TDIU benefits at an earlier date.  552 F.3d at 1366-67.  However, unlike a claim of service connection, a claim for TDIU is implicitly raised and is part and parcel of an increased rating issue when a claimant requests a higher rating and the record indicates that the claimant is unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the Board finds that Comer is not persuasive as to the issue in the instant matter-i.e., whether a claim of entitlement to service connection was reasonably raised prior to March 2007.  

In November 2017, VA received two prior Board decisions submitted by the Veteran.  Initially, it is noted that although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  38 C.F.R. § 20.1303 (2017).  More importantly, the Board decisions submitted by the Veteran deal with claims for earlier effective dates for a compensable rating for tinnitus, which is legally distinct from a claim for an earlier effective date for the grant of service connection, and in fact are governed by different laws and regulations.  Accordingly, the Board finds that these decisions do not reasonably relate to the instant matter and have no probative value regarding the matter at hand.  See id.  

Additionally, the Board has reviewed the record for any formal or informal written communication that could be construed as a claim of service connection for tinnitus prior to the March 12, 2007, correspondence.  However, the Board finds that such is not present here.

Prior to March 1976, a compensable rating was not available for tinnitus due to acoustic trauma.  See 38 C.F.R. § 4.84b, Diagnostic Code (DC) 6260 (1968).  Effective March 18, 1976, Diagnostic Code 6260 was revised to allow for a 10 percent rating for "persistent" tinnitus that was a symptom of head injury, concussion, or acoustic trauma.  See 38 C.F.R. § 4.84(b) (1976); see also 41 Fed. Reg. 11,291 (Mar. 18, 1976).  As revised effective June 10, 1999, Diagnostic Code 6260 provides for a 10 percent rating for "tinnitus, recurrent."  38 C.F.R. § 4.87, DC 6260 (1999); see also 64 Fed. Reg. 25,202, 25,206 (May 11, 1999).  

The Veteran argues that he should be assigned an effective date of March 18, 1976, the date Diagnostic Code 6260 was amended to provide a compensable rating for tinnitus due to acoustic trauma.  However, as previously noted, under 38 C.F.R. § 3.114(a)(3), when compensation is awarded or increased pursuant to a liberalizing law or issue approved by the Secretary or at the Secretary's direction, and the claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, an effective date may be assigned up to one year prior to receipt of a claim.  Accordingly, the Board finds that the Veteran is not entitled to an effective date for the grant of service connection prior to March 12, 2006, on the basis that a liberalizing law went into effect, as the claim was not received until more than one year after the effective date of the amended law.  

The Veteran has been afforded the benefit of the doubt, but the evidence is against an effective date for service connection for tinnitus prior to March 12, 2006.  See 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400.  

III.  CUE

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

Revision of a prior decision on the basis of CUE can only be based on a final decision by an AOJ or the Board.  See Richardson v. Nicholson, 20 Vet. App. 64, 70-71 (2006); see also Norris v. West, 12 Vet. App. 413, 422 (1999) (holding that where there is no final AOJ decision, there can be no CUE).  Where an AOJ decision is appealed directly to the Board, it does not become final.  See 38 U.S.C. § 7105(c).  

A claimant may assert that VA failed to adjudicate a reasonably raised claim in the context of a request for revision of a prior decision on the basis of CUE.  Richardson, 20 Vet. App. at 71-72.  Such a CUE request, premised on VA's failure to recognize a reasonably raised claim in a previous decision, requires a four-fold analysis:  (1) VA must first "give a full and sympathetic reading to the pro se claimant's prior submissions to determine whether such a claim was reasonably raised," id. (citing Roberson, 251 F.3d at 1384); (2) if the asserted claim was reasonably raised, VA must determine whether it is still pending or was adjudicated by the previous decision; (3) if the claim remains pending (i.e., there is no final decision on that reasonably raised claim), there is no decision to revise on the basis of CUE, but the claim must be adjudicated; and (4) if the claim was both raised and adjudicated, the claimant may collaterally attack the resulting decision on the basis of CUE.  Id.  If the asserted claim was not reasonably raised by the record, there is neither a basis for revision based on CUE nor any need to adjudicate that claim.  See id.; see also Ruozi v. Shinseki, No. 11-1827, 2013 U.S. App. Vet. Claims LEXIS 889, *18 (June 4, 2013) (setting forth and applying the 4-fold analysis from Richardson).  

For the reasons set forth in Section II above, the Board finds that a claim for tinnitus was not reasonably raised prior to March 2007.  In fact, the question of whether a claim for tinnitus was reasonably raised prior to March 2007 is encompassed by the earlier effective date claim currently before the Board, which stems from an appeal of the non-final September 2008 rating decision.  Accordingly, there is no final decision subject to challenge based on CUE, and the claim must be dismissed as a matter of law.  See 38 C.F.R. § 3.105(a); see also May v. Nicholson, 19 Vet. App. 310, 320 (2005) (holding that a CUE claim cannot be filed as to a matter that is still appealable or pending).  


ORDER

An effective date prior to March 12, 2006, for the award of service connection for tinnitus is denied.  

The appeal regarding revision of the May 1969 rating decision on the basis of CUE is dismissed.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


